UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7392


DESMON ELIABA,

                 Petitioner- Appellant,

          v.

HAROLD CLARKE, Director, Virginia DOC,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Roderick Charles Young,
Magistrate Judge. (3:15-cv-00376-RCY)


Submitted:   February 16, 2017             Decided:   February 22, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Desmon Eliaba, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Desmon Eliaba seeks to appeal the magistrate judge’s order ∗

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.       Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Eliaba has not made the requisite showing.    Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are



     ∗The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2012).

                                  2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3